Mr. Justice Hutchison
delivered the opinion of the court.
The Registrar of Property of San Germán refused to record a two-year lease because the instrument did not contain an express agreement that it should be placed upon record.
The parties by their attorney, who was also the' notary before whom the contract of lease had been executed, had presented to the registrar at the time of the request for record a written statement that through inadvertence the agreement that the lease should be recorded had been omitted in the notarial instrument, but that it was the desire of the said parties to have the contract placed upon record. This statement was subscribed and acknowledged before a notary public by the attorney, but was held by the registrar to be insufficient.
Article 2 of the Mortgage Law says that short-term leases *651stall be recorded whenever there is ail express agreement of the parties to that effect. Article 3 provides that in order to be eligible to record the title papers mentioned in article 2 must be in the form of a pnblic instrument.
The evidence of the lease-hold is the contract of lease. The agreement that the document may be recorded is not necessarily a part of that contract. It is not the stipulation for record but the contract of lease which is to be recorded. All that the law requires is the consent of the parties. It does not say that such consent must be evidenced by a notarial instrument or that a lawyer must produce a power of attorney as evidence of his authority to speak for his client. The same question was raised by the registrar of San Ger-mán and decided a year ago in Cruz v. Registrar, 37 P.R.R. 843.
The ruling appealed from must be reversed.